 

for the

Eastern District of Califomia

In the Matter of the Search of

 

CaseNo.
2:1 s-sw- 886 53

USPS Priority Mail Express Parcel EE352122630US,
addressed to “Max Brown, 3230 Arena Blvd, Ste 245,
Sacramento, CA 95834”

 

APPLICATION FOR A SEARCH WARRANT

l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under

penalty of perjury that l have reason to believe that on the following person or property (ideniify the person or describe the
property to be searched and give its location):

SEE ATTACHMENT A, attached hereto and incorporated by reference.

located in the Eastern District of California , there is now concealed (idenri}j) the
person or describe the property to be seized)l

 

SEE ATTACHMENT B, attached hereto and incorporated by reference

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
121 evidence of a crime;
121 contraband, fruits of crime, or other items illegally possessed;
|Zl property designed for use, intended for use, or used in committing a crime;
l:| a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Section Ojj”ense Description
21 U.S.C. Section 841(a)(1); Distribution and possession with intent to distribute a controlled substance;
21 U.S.C. Section 843(b); Illegal use of the mails in furtherance of narcotic trafficking; and
21 U.S.C. Section 846 Attempt and conspiracy to commit the foregoing offenses

The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.

121 Continued on the attached sheet.

[:| Delayed notice days (give exact ending date if more than 30 ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

\_,€r (\?\
y wants sig lure
Jessica Bur§§r, RQLdlnsp ctor, USPIS

Printed name and title

 

Swom to before me and signed in my presence

Date: “)"l“`é M

/ ' Judge ’s sign‘ature \

City and State: Sacramento, California Deborah Barnes, U.S. Magistrate Judge

 

 

 

 

Case 2:18-va-00886-DB Document 1 Filed 10/30/18 Page 2 of 11
Affidavit of Postal Inspector Jessica R. Burger

I, Jessica R. Burger, being duly sworn, hereby depose and state:

Purpose

1. This Affidavit is made in support of a search warrant for the following USPS Priority
Mail Express Parcel:

a. USPS Priority Mail Express Parcel EE352122630US, addressed to “Max Brown,
3230 Arena Blvd, Ste 245 , Sacramento, CA 95 834” (“THE PARCEL”).

2. THE PARCEL is in the temporary custody of the United States Postal Inspection
Service (“USPIS”) and is described more particularly in Attachment A, which is
attached hereto and fully incorporated herein.

3. Based on the information provided in this affidavit, I believe there is probable cause
to believe that THE PARCEL contains evidence, fruits, proceeds, or
instrumentalities of violations of 21 U.S.C. § 841(a) (1) (distribution, and possession
with intent to distribute, a controlled substance), 21 U.S.C. § 843(b) (illegal use of the
mails in furtherance of narcotic trafficking), and 21 U.S.C. § 846 (attempt and
conspiracy to commit the foregoing offenses). The evidence, fruits, and
instrumentalities to be searched for and seized are more fully described in Attachment
B, which is attached hereto and incorporated fully herein.

Agent Background

4. I have been a Postal Inspector since January 2013. I am currently assigned to the
Sacramento Domicile, San Francisco Division, of the United States Postal Inspection
Service. My current assignment is to investigate the unlawful transportation of
contraband, including controlled substances and proceeds of the sale of controlled
substances, through the United States Mail.

5. l attended the United States Postal lnspection Service Basic lnspector Training in
Potomac, Maryland. I also completed a forty hour Prohibited Mailings Narcotics
training with the United States Postal Inspection Service. Through my training,
experience, and interaction With other experienced Postal lnspectors, Task Force
Officers, and other drug investigators, l have become familiar With the methods
employed by drug traffickers to smuggle, safeguard, store, transport, and distribute
drugs; to collect and conceal drug-related proceeds; and to communicate with other ._
participants to accomplish such objectives I have received specialized training in

» narcotics investigation matters including, but not limited to, drug interdiction, drug
detection, and money laundering techniques and schemes.

 

 

Case 2:18-va-00886-DB Document 1 Filed 10/30/18 Page 3 of 11

6. I have participated in investigations targeting individuals and organizations
trafficking heroin, cocaine, marijuana, methamphetamine, and other controlled
substances. During the course of these investigations l have become familiar with
the manner in which drug traffickers use the mail to conduct their illegal operations I
have written search warrants related to parcel interdiction efforts

7. l am a “Federal law enforcement officer” within the meaning of Rule 41 (a) (2) (C) of
the Federal Rules of Criminal Procedure, that is, a federal law enforcement agent
engaged in enforcing criminal laws and authorized to request a search warrant.

8. The facts in this Affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses This Affidavit
is intended to show that there is sufficient probable cause for the requested warrant
and does not set forth all of my knowledge about this matter.

Statement of Probable Cause
A. Parcel Identification

9. On October 17, 2018, members of the Sacramento, Califomia U.S. Postal Inspection
Service NECI Task Force conducted a review of USPS Priority Mail Express parcels
THE PARCEL was detained for further investigation THE PARCEL, which
originated in Los Angeles, CA, was destined for Sacramento, CA. Law enforcement
observed several anomalies that their training and experience have shown are
characteristics of parcels containing controlled substances and/or proceeds of
narcotics trafficking Specifically, THE PARCEL was sent via Express Mail with an
associated tracking number. Tracking numbers allow the sender, recipient, or anyone
else with the tracking number to identify the parcel’s location in the mail stream at
any point from mailing to delivery.

10. Additionally, THE PARCEL was observed to be heavily taped around the seams
Based on my training and experience and the training and experience of other law
enforcement officers with whom I have consulted, l know persons who traffic
narcotics and narcotics proceeds through the US mail often tape the seams to prevent
any smell emanating from parcels

11. USPS records confirmed the transaction for THE PARCEL was completed in cash.
Based on my training and experience and the training and experience of other law
enforcement officers with whom l have consulted, l know persons who traffic
narcotics and narcotics proceeds through the US Mail often pay in cash to remain
anonymous to law enforcement

 

 

12.

13.

B.

14.

15.

16.

Case 2:18-va-00886-DB Document 1 Filed 10/30/18_ Page 4 of 11

The return address on THE PARCEL was listed as being sent from “Abel Auto
Parts, 3356 Sunset Blvd, LA, CA 90026.” A search was conducted of the address
using open source intemet searches, as well as Thomson Reuters CLEAR, an online
public and proprietary records database used by law enforcement and government
agencies to verify names and addresses That search did not return any results for the
address listed. Based on my training and experience and the training and experience
of other law enforcement officers with whom I have consulted, I know persons who
traffic narcotics and proceeds through the US Mail often provide fictitious and/or
incomplete names and/or addresses as a way to remain anonymous to law
enforcement

A search for the intended recipient address for THE PARCEL, “Max Brown, 3230
Arena Blvd, Ste 245, Sacramento, CA 95 834,” was also conducted using Thomson
Reuters CLEAR. The search showed the address to be a good address and but the
name Max Brown did not associate to the address The address is UPS Store that has
PO Boxes for rent to receive mail. There is no specific PO Box number listed on
THE PARCEL.

Narcotic Detection Canine Sniff

On October 17, 2018, Task Force Officer (“TFO”) Noah Brommeland used his
narcotic-detection trained canine named “Dash” to sniff THE PARCEL. At the
time, THE PARCEL was located at the USPS Processing and Distribution Center in
West Sacramento, CA. Prior to conducting the sniff of THE PARCEL, the area
where Dash was to conduct the test was proofed by TFO Brommeland. K9 Dash did
not give a positive alert to the presence of an odor of narcotics in the area.

THE PARCEL was then placed among other office equipment and parcels At
approximately 7:54 a.m., TFO Brommeland and Dash conducted a search of the area,
and Dash positively alerted to the presence of a narcotic odor emanating from THE
PARCEL.

TFO Noah Brommeland has been a full-time sworn peace officer in the State of
Califomia since 1998 and is employed by the Placer County District Attomey’s
Office as a DA Investigator. From 1998 to 2005, TFO Brommeland served with the
Santa Clara County Sheriff’ s Office as a Deputy and Sergeant. Currently, TFO
Brommeland is assigned to the United States Postal Inspection Service, Narcotics and
Economic Crime Investigations (NECI) Task Force at the Sacramento Domicile of
the San Francisco Division. Task Force duties involve the investigation of the
unlawful transportation of contraband, including controlled substances and drug
proceeds, through the United States Mail.

 

 

17.

18.

l9.

20.

Case 2:18-va-00886-DB Document 1 Filed 10/30/18 Page 5 of 11

On November 28, 2014, TFO Brommeland was assigned Dash. Dash is a yellow
Labrador Retriever selected from a specialty breeder in Texas. Dash was born on
December 31, 2013. Dash is a “signal purpose” working canine, trained in the area of
narcotic detection under the instruction of Retired Deputy Sheriff John Riboni of the
Los Angeles County Sheriff` s Department. Mr. Riboni has over thirty-five years of
experience with Police K9s, is a Post K9 Certifier, and was formerly a judge with the
Westem States Police Canine Association. Dash and TFO Brommeland have over
380 hours of specialized training from Mr. Riboni in the detection of marijuana,
cocaine, heroin, and methamphetamine Dash and TFO Brommeland were initially
certified by Mr. Ron Goodpaster from the Roseville Police Department, on February
18, 2015 as being proficient in the detection of narcotic substances in high, low, and
buried locations Dash and TFO Brommeland were last certified on June 26, 2018.
Training is ongoing for Dash and TFO Brommeland. TFO Brommeland is a member
of the Califomia Narcotic Officer’s Association (CNOA) and the Westem States
Police Canine Association (WSPCA). TFO Brommeland has attended courses,
conferences, and practical hands-on K9 training with these organizations TFO
Brommeland is also a member of the lntemational Narcotics lnvestigators
Association and attended the annual conference in June 2016.

Dash’s alert consists of physical and mental reactions, which include heightened
emotional state, pawing, or a deliberate sit at the area or object he smells the drug
odor coming from. Dash has successfully completed training exercises where known
controlled substances, containers, or paraphernalia were hidden, to include parcels,
the interior and exterior of motor vehicles, and storage lockers Dash also conducts
regular proofing exercises to ensure that he does not alert to regular, non-narcotics-
associated odors including food, plastic bags and wrap, tape, and other items
Proofing is a method used in training to ensure the canine alerts only to the odors for
which it is trained to alert. Dash has also been proofed using circulated and non-
circulated U.S. currency. Drug proceeds that have been recently subjected to, or
stored with, one of the narcotic substances Dash is trained to detect will be grossly
contaminated This odor, in residual form (billionths of a gram), is present on
everyday circulated currency but not in the amount Dash has been trained to detect.

Dash has previously alerted on United States Mail parcels Dash’s alerts have
cumulatively resulted in the seizure of over 87 million dollars in U.S. Currency (drug
proceeds).

Therefore, it is the opinion of TFO Brommeland that based on Dash’s positive alert,
THE PARCEL contains drugs, paraphemalia, or currency that has been recently

 

 

Case 2:18-va-00886-DB Document 1 Filed 10/30/18 Page 6 of 11

subjected or stored with one of the narcotic substances Dash is trained to detect and is
thus grossly contaminated

C. Additional Investigation

21. On October 17, 2018, at approximately 9:30 a.m., law enforcement contacted Abel
Auto Parts in Los Angeles, CA via telephone number (323) 261-1127. This phone
number was obtained by conducting a Google search of Abel Auto Parts located in
Los Angeles, CA. Law enforcement spoke to Hector Flores who works at Abel Auto
Parts. Flores stated the location of the business is 2231 Whittier Blvd, Los Angeles,
CA 90023. Flores stated the business has never been located off of Sunset Blvd, Los
Angeles, CA. Flores stated there are no other Abel Auto Parts stores located in the
city of Los Angeles, CA. Flores stated the business did not mail anything to
Sacramento, CA on October 16, 2018, the date THE PARCEL was mailed. Based
on my training and experience and the training and experience of other law
enforcement officers with whom I have consulted, I know persons who traffic
narcotics and proceeds through the US Mail often provide fictitious and/or
incomplete names and/or addresses as a way to remain anonymous to law
enforcement

22. On October 17, 2018, law enforcement contacted the UPS Store located at 3230
Arena Blvd Ste 245 , Sacramento, CA 95 834 and spoke to Manager MJ Dheensa.
Dheensa stated she searched the PO Box applications and did not have an application
for anyone by the name of Max Brown. Dheensa did locate a PO Box application for
someone by the name of J ames Brown. Based on my training and experience and the
training and experience of other law enforcement officers with whom l have
consulted, l know persons who traffic narcotics and proceeds through the US Mail
often provide fictitious and/or incomplete names and/or addresses as a way to remain
anonymous to law enforcement

D. Methods and Means of Using the United States Mail

23. Based on my experience, training, and discussions with other law enforcement
officers experienced in drug investigations, l know that certain indicators exist when
persons use the United States Mail to ship controlled substances from one location to
another. lndicators for parcels that contain controlled substances and/or proceeds
from controlled substances include, but are not limited to, the following:

a. lt is common practice for shippers of the controlled substances to use Express
Mail and Priority Mail because the drugs arrive at the destination more quickly
and on a predictable date. Express Mail and Priority Mail, when paired with a

 

 

 

24.

Case 2:18-va-00886-DB Document 1 Filed 10/30/18 Page 7 of 11

special service such as delivery confirmation, allow traffickers to monitor the
progress of the shipment of controlled substances Traffickers pay for the benefit
of being able to confirm the delivery of the parcel by checking the Postal Service
Intemet website and/or calling the local post office.

b. Packages containing controlled substances or proceeds have, in many instances, a
fictitious return address, incomplete return address, no return address, a return
address that is the same as the addressee address, or a return address that does not
match the place from which the parcel was mailed. These packages are also
sometimes addressed to or from a commercial mail receiving agency (e.g., Mail
Boxes Etc.). A shipper may also mail the parcel containing controlled substances
from an area different from the return address on the parcel because: (l) the return
address is fictitious or (2) the shipper is attempting to conceal the actual location
from which the parcel was mailed. These practices are used by narcotics
traffickers to hide from law enforcement officials the true identity of the persons
shipping and/or receiving the controlled substances or proceeds

c. Individuals involved in the trafficking of controlled substances through the United
States Mail Will send and receive Express or Priority mailings on a more frequent
basis than a normal postal customer. Drug traffickers use Express Mail and
Priority Mail at a higher rate due to their frequent exchanges of controlled
substances and the proceeds from the sale of these controlled substances

d. In order to conceal the distinctive smell of controlled substances from narcotics
detection dogs, these packages tend to be wrapped excessively in bubble-pack and
wrapping plastic, and are sometimes sealed with the use of tape around all seams
In addition, the parcels often contain other smaller parcels which are carefully
sealed to prevent the escape of odors Periiimes, coffee, dryer sheets, tobacco, or
other substances with strong odors are also sometimes used to mask the odor of
the controlled substances being shipped. Drug traffickers often use heat/vacuum
sealed plastic bags, and/or re-sealed cans in an attempt to prevent the escape of
orders

e. Califomia is typically a source state for drugs, especially marijuana lt is
common for individuals in Califomia to mail parcels containing narcotics to other
states and then receive mail parcels containing cash payments in return.

Based on my training and experience, l know that parcels shipped by drug traffickers
sometimes contain information and documentation related to the sales and
distribution of controlled substances The documentation can include, but is not
limited to, information and instructions on the breakdown and distribution of the
controlled substances at the destination; information on the use and effects of the

 

 

 

25.

Case 2:18-va-00886-DB Document 1 Filed 10/30/18 Page 8 of 11

various controlled substances; information about the actual sender; pay/owe sheets;
and information and instructions for ordering future controlled substances

Drug traffickers who use the United States Mail and other carriers as a means of
distributing controlled substances, paraphemalia, and proceeds, and as a means of
communicating with co-conspirators often include the following in parcels relating to
their trafficking activity, all of which are evidence, fruits, proceeds, and/or
instrumentalities of violations of 21 U.S.C. §§ 841(a)(1), 843(b), and 846:

21.

Controlled substances, including heroin, cocaine, methamphetamine, and
marijuana

Packaging, baggies, and cutting agents, including items used to conceal the odor
of narcotics, such as perfumes, coffee, dryer sheets, tobacco, or other substances
with a strong odor.

Records reflecting the mailing or receipt of packages through Express Mail,
Priority Mail, Federal Express, UPS or any other common carrier.

United States and foreign currency, securities, precious metals, j ewelry, stocks,
bonds, in amounts exceeding $500, including financial records related to the
laundering of illicitly obtained monies and/or other forms of assets, including
United States currency acquired through the sales, trafficking, or distribution of
controlled substances

Records reflecting or relating to the transporting, ordering, purchasing, and/ or
distribution of controlled substances, including but not limited to books, receipts,
notes, ledgers, pay and owe sheets, correspondence, records noting price,
quantity, date and/or times when controlled substances were purchased,
possessed, transferred, distributed, sold or concealed.

Records reflecting or relating to co-conspirators, including but not limited to
personal notes, correspondence, cables, telegrams, personal address lists, listings
of telephone numbers, and other items reflecting names, addresses, telephone
numbers, communications and illegal activities of associates and conspirators in
controlled substance trafficking activities

lndicia or other forms of evidence showing dominion and control, or ownership of
mail parcels, locations, vehicles, storage areas, safes, lock boxes, and/or
containers related to the storage of controlled substances or proceeds

 

 

Case 2:18-va-00886-DB Document 1 Filed 10/30/18 Page 9 of 11
Conclusion

26. Based on the facts set forth in this Affidavit, l believe there is probable cause that
evidence, fruits, proceeds, or instrumentalities of violations of 21 U.S.C. §§ 841(a)(1),
843(b), and 846 are concealed in THE PARCEL. Accordingly, l respectfully request
the issuance of a search warrant authorizing the Search of THE PARCEL (as described
in Attachment A), and the seizure of the items described in Attachment B.

1 swear, under the penalty of perjury, that the foregoing information is true and correct to the
best of my knowledge, information, and belief.

Jessica Bijger \\§ >
United St es Postal Insp

Swom and Subscribed to me on October 17, 2018:

 

 

 

Hon. Deborah Bames
United States Magistrate Judge

Approved as to form:

/V“ M flag

Cameron L. Desmond
Assistant U.S. Attomey

 

 

Case 2:18-va-00886-DB Document 1 Filed 10/30/18 Page 10 of 11
ATTACHMENT A

Description of the Parcel to be Searched

One Priority Mail Express Parcel bearing tracking number EE352122630US, measuring
approximately 20” x 14” x 12” and weighing approximately 19 pounds 7 ounces THE
PARCEL is addressed to “Max Brown, 3230 Arena Blvd, Ste 245, Sacramento, CA 95 834.”
The return address on THE PARCEL is “Abel Auto Parts, 3356 Sunset Blvd, LA, CA 90026.”
THE PARCEL bears a postage strip with meter number R2307M152590-1 lin the amount of
$107.30 mailed from ZIP Code 90013 on October 16, 2018, located in the upper right hand `
comer. THE PARCEL is currently in my possession in the Eastem District of Califomia.

 

 

 

Case 2:18-va-00886-DB Document 1 Filed 10/30/18 Page 11 of 11

ATTACHMENT B

List of Items to be Sel'zed

The following items constitute evidence, fruits, proceeds, and instrumentalities of violations of
21 U.S.C. §§ 841(a) (1), 843(b), and 846.

1.

Controlled substances of any kind, including but not limited to heroin, cocaine,
methamphetamine, and/or marijuana

Packing, packaging, baggies, and cutting agents, including items used to conceal
the odor of narcotics, such as perfumes, coffee, dryer sheets, tobacco, or other
substances with a strong odor.

Any and all records reflecting the sending or receiving of packages through
Express Mail, Priority Mail, Federal Express, UPS, or any other common carrier.

United States and foreign currency, securities7 precious metals, jewelry, stocks,
bonds, in amounts exceeding $500, including any and all financial records to
facilitate the investigation of the laundering of illicitly obtained monies and/or
other forms of assets, including United States currency acquired through the sales,
trafficking, or distribution of controlled substances

Records reflecting or relating to the transporting, ordering, purchasing, and/or
distribution of controlled substances, including but not limited to books, receipts,
notes, ledgers, pay and owe sheets, correspondence, records noting price,
quantity, date and/or times when controlled substances were purchased,
possessed, transferred, distributed, sold or concealed

Records reflecting or relating to co-conspirators, including but not limited to
personal notes, correspondence, cables, telegrams, personal address lists, listings
of telephone numbers, and other items reflecting names, addresses, telephone
numbers, communications and illegal activities of associates and conspirators in
controlled substance trafficking activities

lndicia or other forms of evidence showing dominion and control, or ownership of
mail parcels, locations, vehicles, storage areas, safes, lock boxes, and/or
containers related to the storage of controlled substances or proceeds

10

 

 

